Exhibit 10.1

 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934, Redacted portions of this exhibit are
marked by an [***].
 
Acquisition Option Agreement
 
of Scientific Nanomedicine, Inc., from Edward R. Flynn, Ph.D., by Manhattan
Scientifics, Inc.
 
This Acquisition Option Agreement (“Agreement”) is made by and among Senior
Scientific LLC, a New Mexico limited liability company having a place of
business in Albuquerque, NM (“SS”), Edward R. Flynn, Ph.D. ("Dr. Flynn"),
Scientific Nanomedicine, Inc., a Delaware corporation ("SNMI") and Manhattan
Scientifics, Inc., a Delaware corporation having a place of business in New
York, New York (“MSI”), and is effective as of ____________ (the “Effective
Date”).
 
1.  
Background.

 
1.1.  
SNMI is a corporation, wholly owned by Dr. Flynn, established for the
commercialization of technology owned by Dr. Flynn or SS, and generally related
to detection of biological materials, including detection and treatment of
cancer, with application to other areas of biology as well.

 
1.2.  
SS and Dr. Flynn have previously assigned to SNMI all interest in technology
generally related to detection of biological materials, including detection and
treatment of cancer, with application to other areas of biology as well, as set
forth in the Technology Transfer Agreement between Senior Scientific LLC and
SNMI (the “Transfer Agreement”); which Transfer Agreement has been provided to
MSI and acknowledged by MSI.

 
1.3.  
MSI advances technologies with potential world-changing impact to the threshold
of commercialization by following the principles of purpose, dedication and
cooperation.

 
1.4.  
MSI desires to obtain an option to acquire SNMI, including all IP assigned to
SNMI under the Transfer Agreement, for purposes of raising capital and securing
partnerships with industry leaders suitable for successful commercialization of
the technology, with the intent to exercise the option and acquire SNMI if one
or more large commercial partners can be found to [***], and Dr. Flynn desires
to grant the option [***].

 
1.5.  
[***].

 
2.  
Definitions. The following terms shall have the meanings set forth below.

 
2.1. 
Assigned IP. Assigned IP as defined in the Transfer Agreement.

 
2.2. 
Affiliate. An “Affiliate” of a party is any entity that, directly or indirectly,
controls the party, is controlled by the party, or is under common control with
the party.

 
3.  
MSI Option to Acquire SNMI.

 
3.1.  
MSI shall have the right to acquire 100% of the ownership of SNMI from Dr. Flynn
at any time during the Option Period (the “Option Period” is the Initial Option
Period and all applicable Extension Periods).

 
3.2.  
MSI may exercise its option by giving Dr. Flynn written notice of exercise,
accompanied by payment of the Purchase Price.

 
3.3.  
The Purchase Price shall be (a) US$[***], plus (b) [***] shares of the
restricted common stock of MSI, subject to applicable law and subject to [***].
The Purchase Price shall be reduced by any payments and stock issuances for
extensions of the Option Period made by MSI prior to the notice of exercise.

 
3.4.  
Simultaneously with receipt of the Purchase Price, Dr. Flynn shall transfer to
MSI 100% of the shares in SNMI.

 
4.  
Option Period.

 
4.1.  
The Option Period shall begin on the Effective Date and extend until the date
that is nine months after the Effective Date (the “Initial Option Period”).

 
4.2.  
If MSI pays to Dr. Flynn US$[***] and [***] shares of the restricted common
stock of MSI, subject to applicable law and subject to [***] on or before the
end of the Initial Option Period (together the “First Payment”), then the Option
Period shall continue until the date that is [***] months after the Effective
Date (the “First Extension Period”).

 
1

--------------------------------------------------------------------------------


 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934, Redacted portions of this exhibit are
marked by an [***].
 
 
4.3.  
If, in addition to the First Payment, MSI issues to Dr. Flynn [***] shares of
the restricted common stock of MSI, subject to [***] (the “Second Payment”), on
or before the end of the First Extension Period, then the Option Period shall
continue under the date that is [***] months after the Effective Date (the
“Second Extension Period”).

 
4.4.  
If, in addition to the First Payment and the Second Payment, MSI issues to Dr.
Flynn [***] shares of the restricted common stock of MSI, subject to [***] (the
“Third Payment”), on or before the end of the Second Extension Period, then the
Option Period shall continue under the date that is [***] months after the
Effective Date (the “Third Extension Period”).

 
4.5.  
If MSI does not exercise its option [***], then MSI shall have no rights to
acquire SNMI hereunder.

 
5.  
Acquisition of SNMI. Each Party consents to and approves of MSI’s acquisition of
SNMI, and acknowledges that the rights and obligations of SS, Dr. Flynn, and
SNMI under the Transfer Agreement will be unchanged by the change in ownership
of SNMI from Dr. Flynn to MSI. MSI acknowledges that it has reviewed the
Transfer Agreement and agrees that SNMI shall continue to abide by its terms
after any acquisition by MSI of the shares of SNMI under this Agreement.

 
6.  
IP Protection and Filing During the Option Period.

 
6.1.  
MSI will assist SNMI in developing an IP protection plan concerning the Assigned
IP.

 
6.2.  
[***].

 
6.3.  
SNMI, Dr. Flynn, and SS acknowledge and agree that all patent applications filed
under this section are solely to protect MSI’s interest in the option to acquire
SNMI, and that neither MSI nor its counsel has any obligation to SNMI, Dr.
Flynn, or SS regarding such patent applications, including without limitation
the content, filing, and prosecution of such patent applications. MSI, SNMI, SS,
and Dr. Flynn all consent to the counsel of MSI’s choosing to work on such
patent applications, and acknowledge that such counsel represents only MSI, and
that SNMI, SS, and Dr. Flynn have been advised to and have sought separate
counsel regarding their interest in this Agreement, including their interest, if
any, in patent applications under this section.

 
6.4.  
During the Option Period, MSI will act in a commercially reasonable manner to
protect the Assigned IP while MSI seeks to commercialize the Assigned IP.

 
7.  
Term and Termination.

 
7.1.  
This Agreement shall be effective as of the Effective Date, and shall continue
until the end of the Option Period.

 
7.2.  
Subject to the Dispute Resolution provisions hereof, either party may assert
claims for damages or equitable relief due to the other party’s material breach
that remains uncured after a reasonable period in light of the nature of the
obligation, the nature of the breach, and any reasonable opportunity to cure.

 
8.  
Representations, Warranties and Covenants.

 
8.1.  
Each of MSI, SNMI, and SS represents and warrants to the other that it is a
corporation (in the case of MSI and SNMI) or limited liability company (in the
case of SS) duly organized, validly existing, and in good standing under the
laws of its state of incorporation or organization, having a place of business
as set forth above, that it has the power and authority to enter into this
Agreement and that all corporate and other action required to be taken on behalf
of such party to authorize the execution and delivery of this Agreement and to
carry out the transactions contemplated herein, has been duly and properly
taken.

 
8.2.  
Each of Dr. Flynn and SNMI represents and warrants that Dr. Flynn is the sole
owner of 100% of the shares of SNMI, and that no other party has any rights to
any shares or other ownership interest in SNMI, and that Dr. Flynn has complete
and sole authority to transfer the shares of SNMI, and that such shares shall be
fully paid and nonassessable. Each of Dr. Flynn and SNMI represents, warrants,
and covenants that no other party will be granted any shares or other ownership
interest or claim (including without limitation any liens) to any shares or
ownership interest in SNMI, and that Dr. Flynn, at all times while this
Agreement is in force, will have complete and sole authority to transfer the
shares, and that Dr. Flynn and SNMI will execute all instruments necessary to
accomplish such transfer as set forth in this Agreement. SNMI and Dr. Flynn
agree that all shares of SNMI will have a legend placed thereon specifically
referring to this Agreement and MSI’s rights hereunder, and that, if any other
party does acquire any interest in the shares of SNMI, that such interest shall
be subject to MSI’s rights under this Agreement.

 
2

--------------------------------------------------------------------------------


 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934, Redacted portions of this exhibit are
marked by an [***].
 
 
8.3.  
Each of Dr. Flynn, SS, SNMI and MSI represents and warrants that it has
disclosed to the other Party any written or electronic mail communications
actually received by it which alleges it has violated or, by conducting its
obligations as currently proposed under this Agreement, would violate, any of
the Intellectual Property rights of any third party.

 
8.4.  
Each of SS and Dr. Flynn represents that, to its actual knowledge, it owned and
had the right to assign the Assigned IP as set forth in the Transfer Agreement;
and that it obtained its rights fully in accordance with applicable laws, rules
and regulations; and that it has not granted any licenses or other rights to any
of the Assigned IP (except for reserved rights to the US government in
developments made under US government grants); and covenants that it shall not
grant any licenses or other rights to any of the Assigned IP (except for
reserved rights to the US government in developments made under US government
grants).  [***].

 
8.5.  
Noncircumvent. Each of Dr. Flynn and SS covenants that it will not solicit or
engage in business related to the Assigned IP or SNMI with any MSI-Referred
Party without MSI’s written consent. An “MSI-Referred Party” is any party, and
affiliates of any party, with whom MSI has done any of the following: introduced
the party to any of the Assigned IP, executed written agreements relative to any
of the Assigned IP, engaged in negotiations relative to rights in any of the
Assigned IP or commercialization of any of the Assigned IP. If MSI has not
exercised its option at the expiration of the Option Period, then MSI will
provide to Dr. Flynn and SS a list of MSI-Referred Parties. This Noncircumvent
obligation shall extend for 5 (five) years after expiration of the Option
Period.

 
8.6.  
Financing and Cooperation. Dr. Flynn will cooperate with SNMI and MSI in the
commercialization of the Assigned IP, provided that MSI shall pay [***].

 
8.7.  
Right of First Negotiation. If SS or Dr. Flynn proposes to sell or otherwise
dispose of any property that is specifically suited to any of the Assigned IP
(including, as examples, scientific instruments, research instruments, and
computer interfaces; but not including general office equipment or supplies),
then MSI shall be offered the first opportunity to purchase such property upon
mutually agreeable terms. MSI shall have 30 days from the offer to negotiate the
purchase, during which period MSI, SS, and Dr. Flynn will negotiate in good
faith the terms of the purchase, and then SS and Dr. Flynn may consider other
sales or transfers.

 
9.  
Miscellaneous.

 
9.1.  
Further Assurances. Each Party hereby agrees to execute and deliver any further
assignments and other documents as the other Party reasonably believes to be
necessary to effect the provisions of this Agreement, or other enjoyment of the
rights granted to such other Party hereunder.

 
9.2.  
Force Majeure. The parties shall not be responsible for any failure to perform
due to the occurrence of any events beyond their reasonable control which render
their performance impossible or onerous. Dr. Flynn's death or disability shall
not void the obligations of MSI under this Agreement.

 
9.3.  
Headings. The headings of the articles, paragraphs, and clauses used in this
Agreement are included for convenience only and are not to be used in
interpreting or construing this Agreement.

 
9.4.  
Governing Law. This Agreement and all disputes concerning its execution,
formation, interpretation, performance, breach, termination, validity, or
enforceability shall be governed by and interpreted and enforced in accordance
with the laws of the United States of America and the State of New Mexico,
without regard to any principles of conflicts of law. In any action brought
arising out of this Agreement, including without limitation any action to
enforce the terms of this Agreement or to recover damages from a breach of this
Agreement, but not including actions against third parties for infringement of
IP rights, the parties agree to the exclusive jurisdiction and venue of the
state court of general jurisdiction and, if appropriate, to a federal court
sitting in the state of New Mexico, and agree that neither party shall raise any
objection to such personal jurisdiction or venue.

 
3

--------------------------------------------------------------------------------


 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934, Redacted portions of this exhibit are
marked by an [***].
 
 
9.5.  
Trademarks and Publicity. No party shall use any trademark of any other party
without first obtaining express written permission from the other. No party
shall make any public disclosure, including press releases, disclosing the
business relationship of any of the parties hereto or any aspect thereof or
identifying the other party, without the express written permission of the party
to be identified. MSI, SNMI, Dr. Flynn and SS will cooperate in drafting a joint
press release announcing the signing of this Agreement, and on other joint press
releases from time to time. Neither party shall disclose specific terms of this
Agreement, without the prior consent of the other party or to the extent
required by applicable law or regulation, in which case the parties shall
discuss the claimed lawful or regulatory duty before making disclosure of all or
any part of this Agreement.

 
9.6.  
Dispute Resolution. Any disputes arising from or related to this Agreement shall
be addressed and resolved in three phases. First, an offended party shall notify
the other parties in writing of the events or occurrences that give rise to a
dispute. Within ten days of the actual receipt of the notice, responsible
representatives of the parties shall meet and, in good faith, attempt to address
and resolve the dispute through negotiation. If the negotiations fail to resolve
the dispute, the parties shall jointly select a mediator and, within twenty days
of the failed negotiations, participate in mediation at a location within the
State of New Mexico selected by the mediator. Unless otherwise agreed by the
parties, the mediation shall conclude within forty-five days of the receipt of
the initial notice required under this paragraph. If the parties fail to resolve
fully their dispute through mediation, then any party may file a lawsuit against
another party.

 
9.7.  
Attorney's Fees. In the event legal proceedings arising out of or relating to
this Agreement are initiated by either party against the other, the
substantially prevailing party shall be entitled to recover its reasonable
expenses and costs, including attorneys’ fees.

 
9.8.  
Waiver. No claim or right arising out of a material breach of this Agreement can
be discharged in whole or in part by a waiver of the claim or rights unless it
is in writing and signed by the aggrieved party.

 
9.9.  
Notices. All notices and other communications required herein shall be in
writing and shall be either delivered personally or be sent by certified mail,
postage prepaid, return receipt requested. Items delivered personally shall be
deemed delivered one day after dispatch; items sent by certified or registered
mail shall be deemed delivered three (3) days after mailing. The addresses of
the parties for purposes of this provision are:

 
9.9.1.  
MSI:

 
 
Chief Executive Officer

 
 
Manhattan Scientifics, Inc.

 
 
113 Niagara

 
 
Kirkland, Quebec H9J3B2 Canada

 
9.9.2.  
SS and Dr. Flynn:

 
 
Edward Flynn, sole member of Senior Scientific LLC

 
 
[***]

 
 
Albuquerque, New Mexico 87111

 
9.9.3.  
SNMI:

 
 
[***]

 
 
Albuquerque, New Mexico 87111

 
9.10.  
Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto, and shall supersede the terms and conditions of any and all
prior agreements, understandings, promises, representations, and writings made
by either party to the other concerning the subject matter and the terms and
conditions hereof. No subsequent modification, amendment, or extension of this
Agreement or any of the terms and conditions hereof shall be of any force or
effect unless it is in writing and signed by a duly authorized officer or
representative of each of the parties.

 
9.11.  
Severability. The unenforceability, invalidity, or illegality of any provisions
of this Agreement shall not render the other provisions unenforceable, invalid,
or illegal. Any unenforceable, invalid, or illegal provision shall be severed
from this Agreement only to the extent to make the resulting provision
enforceable, valid, and legal.

 
4

--------------------------------------------------------------------------------


 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934, Redacted portions of this exhibit are
marked by an [***].
 
 
9.12.  
Counterparts. This Agreement may be executed in counterparts with the same force
and effect as if all signatures appeared on the same document.

 
9.13.  
Good Faith. The parties also promise at all times during the business
relationship established by this Agreement to execute and fulfill their
contractual obligations in good faith, and they, and each of them, expressly
promise at all times to treat each other fairly. All parties have had
opportunity to review this Agreement with counsel of their choice, and no
provision shall be construed for or against either party due to the identity of
the party drafting such provision.

 
9.14.  
Bankruptcy. All rights and licenses granted to each Party under or pursuant to
this Agreement are, and shall be deemed to be, for purposes of Section 365(n) of
the United States Bankruptcy Code, licenses to rights of “intellectual property”
as defined thereunder. Notwithstanding any provision contained herein to the
contrary, if either Party is under any proceeding under the Bankruptcy Code and
the trustee in bankruptcy of such Party, or such Party, as a debtor in
possession, rightfully elects to reject this Agreement, the other Party may,
pursuant to 11 U.S.C. Section 365(n) (1) and (2) retain any and all of such
other Party’s rights hereunder, to the maximum extent permitted by law, subject
to the payments specified herein.

 
9.15.  
Assignment. MSI may assign, transfer, delegate or sublicense this Agreement or
any of its rights or obligations under this Agreement to an Affiliate of MSI.
MSI may not assign, transfer, delegate or sublicense any of its rights or
obligations under this Agreement to a party that is not an Affiliate of MSI
without the written consent of Dr. Flynn, which consent shall not be
unreasonably withheld or delayed. Neither Dr. Flynn nor SNMI may assign,
transfer, delegate, or sublicense this Agreement or any of its rights or
obligations under this Agreement without the written consent of MSI, which
consent shall not be unreasonably withheld or delayed. [***].

 
INTENDING TO BE LEGALLY BOUND, THE PARTIES, THROUGH THEIR AUTHORIZED AGENT(S),
HAVE EXECUTED THIS AGREEMENT AS OF THE DATE FIRST EXPRESSED ABOVE.
 
Senior Scientific LLC
 
Scientific Nanomedicine, Inc.,
 
     
Edward R. Flynn, Ph.D., sole member
 
Edward R. Flynn, Ph.D., president
 
   
Manhattan Scientifics, Inc.
 
     
Edward Flynn, Ph.D., an individual
 
Emmanuel Tsoupanarias, CEO


 
 
 
 
5